United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Brooklyn, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1566
Issued: March 11, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 25, 2010 appellant filed a timely appeal from a January 20, 2010 decision of the
Office of Workers’ Compensation Programs denying his request for a hearing. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether the Office properly denied appellant’s request for an oral hearing
before an Office hearing representative.
On appeal, appellant contends that he did not refuse a suitable job offer.1

1

On appeal, appellant submitted a new medical report. The Board is precluded from reviewing new evidence on
appeal as its review is limited to the evidence before the Office at the time of the final decision. See 20 C.F.R.
§ 501.2(c)(1).

FACTUAL HISTORY
This case has previously been before the Board. The findings of fact as set forth in the
Board’s prior decisions are herby incorporated by reference.2 The Office accepted that appellant
sustained a lumbosacral sprain and deep vein thrombosis of the left leg as a result of a
December 1, 1975 injury incurred when lifting a mail sack. It also accepted that he sustained a
herniated disc from lifting heavy objects at work. The Office paid compensation for disability
and medical benefits. By decision dated September 3, 1997, it terminated appellant’s
compensation on the basis that he refused an offer of suitable employment. In a March 22, 2001
decision, the Board affirmed the Office’s termination of appellant’s compensation for refusing an
offer of suitable work. The Board remanded the case to resolve a conflict in medical opinion
regarding continuing employment-related disability based on the medical evidence submitted
after the termination of appellant’s benefits.3 In a decision dated October 26, 2006, the Board
affirmed the Office decisions of September 19 and November 29, 2005 finding that appellant
was not entitled to continuing compensation benefits on or after September 2, 1997.4 By an
April 1, 2009 order, the Board dismissed appellant’s appeal as there was no final decision of the
Office over which the Board had jurisdiction.5
By letter dated October 1, 2009, appellant requested a second hearing before an Office
hearing representative.
By decision dated January 20, 2010, the Office Branch of Hearings and Review denied
appellant’s request for an oral hearing. The Office noted that the most recent merit decision in
this case was by the Board and that the Office did not have jurisdiction to review decisions of the
Board. It further reviewed appellant’s request under its discretionary authority and found that
the issue could equally well be addressed by requesting reconsideration and submitting new
evidence.

2

The Board notes its other decisions and orders in this case as follows. In an Order Remanding Case dated
May 2, 2005, the Board found that appellant’s case was not in posture for decision as the Office erred in not issuing
a formal decision after reviewing the impartial medical opinion and remanded the case for further development of
the evidence. Docket No. 99-1295. By order dated April 25, 2008, the Board dismissed appellant’s appeals in
Docket Nos. 06-474 and 07-903. The Board found that appellant’s appeal in Docket No. 06-474 constituted an
untimely petition for reconsideration of the Board’s October 26, 2006 decision. In Docket No. 07-903, the Board
concluded that there was no final adverse decision of the Office over which it had jurisdiction.
3

Docket No. 99-1295 (issued March 22, 2001). The Board’s decision affirmed a September 28, 1998 decision of
an Office hearing representative.
4

Docket No. 06-474 (issued October 26, 2006). The Board further found that the Office properly denied
appellant’s request for reconsideration.
5

Docket No. 09-639 (issued April 1, 2009).

2

LEGAL PRECEDENT
Section 8124(b)(1) of the Federal Employees’ Compensation Act provides:
“Before review under section 8128(a) of this title (related to reconsideration), a
claimant for compensation not satisfied with a decision of the Secretary under
subsection(a) of this section is entitled, on request made within 30 days after the
date of the issuance of the decision, to a hearing on [her] claim before a
representative of the Secretary.”6
The Act provides the Office with original jurisdiction in the processing of compensation
claims and section 8124(a) provides the Office with the duty and authority to issue an initial
decision on an employee’s claim for compensation.7 Once an initial decision is made in a
compensation case, the claimant’s rights arise by which the claimant may seek further review of
her claim, the right to a hearing before the Office, the right to reconsideration before the Office
or an appeal to the Board. The Board has clarified that the Office does not have the discretionary
authority to grant a request for hearing immediately following a Board decision. The Office’s
Branch of Hearings and Review may not assume jurisdiction in the claims process absent a final
adverse decision by the Director.8 Following the Board’s review of an Office decision, there is
no final decision of the Office left unreviewed over which the Branch of Hearings and Review
can assume jurisdiction to exercise its discretionary appellate authority.9
ANALYSIS
Following the Office’s September 19, 2005 decision denying compensation benefits and
November 29, 2005 nonmerit decision denying reconsideration, appellant requested an appeal to
the Board. The Board reviewed the merits of the case and issued an October 26, 2006 decision
finding no entitlement to continuing disability and denying further merit review. The Office did
not subsequently issue a final decision. On October 1, 2009 appellant requested a hearing before
the Office Branch of Hearings and Review. The Board has held that, following its review of an
Office decision, a claimant does not have the right under 5 U.S.C. § 8124(b)(1) to request an oral
hearing in the absence of a final Office decision.10 Appellant had no right to an oral hearing
following the Board’s October 26, 2006 decision. There is no final Office decision left
unreviewed over which the Branch of Hearings and Review could assume jurisdiction.11
Therefore, the Board finds that the Office properly denied appellant’s request for a hearing.

6

5 U.S.C. § 8124(b)(1).

7

Id.

8

Patricia G. Aiken, 57 ECAB 441 (2006); Eileen A. Nelson, 46 ECAB 377 (1994).

9

J.H., 61 ECAB ___ (Docket No. 09-1406, issued January 14, 2010); Robert N. Thomas, 51 ECAB 180 (1999).

10

Id.

11

Id. See also Eileen A. Nelson, supra note 8.

3

CONCLUSION
The Board finds that the Office properly denied appellant’s request for a hearing.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 20, 2010 is affirmed.
Issued: March 11, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

